Citation Nr: 1213629	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  10-07 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 20 percent for a low back disability.  

2.  Entitlement to a higher initial rating in excess of 10 percent for a left knee disability (patella tendinitis, patellofemoral syndrome with chronic anterior cruciate ligament tear).

3.  Entitlement to an earlier effective date, prior to March 31, 2008, for grant of service connection for a low back disability.  

4.  Entitlement to an earlier effective date, prior to March 31, 2008, for grant of service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant or Claimant); the Veteran's friend, D.C.


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to March 1988, and from March 1990 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, reopened and granted a previously denied claim for service connection for a low back disability, evaluating the disability as 20 percent disabling, effective the date of claim, March 31, 2008; and reopened and granted a previously denied claim for service connection for a left knee disability (patella tendinitis, patellofemoral syndrome with chronic anterior cruciate ligament tear), evaluating the disability as 10 percent disabling, effective the date of claim, March 31, 2008.  This matter arises from the Veteran's disagreements with the 20 percent initial rating assigned for the low back disability, the 10 percent initial rating assigned for the left knee disability (patella tendinitis, patellofemoral syndrome with chronic anterior cruciate ligament tear), and the respective March 31, 2008 effective dates assigned for both disabilities.  

In December 2011, the Veteran and his friend, D.C., testified before the undersigned Veterans Law Judge (VLJ), while seated at the RO (Travel Board hearing).  A transcript has been procured and is of record. 


FINDINGS OF FACT

1.  For the initial rating period prior to May 21, 2010, the Veteran's low back disability was manifested by limitation of forward flexion of the thoracolumbar spine that more nearly approximated 60 degrees.

2.  For the initial rating period prior to May 21, 2010, the Veteran's low back disability was not manifested by limitation of forward flexion of the thoracolumbar spine to 30 degrees; unfavorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks.

3.  For the initial rating period from May 21, 2010, the Veteran's low back disability was manifested by limitation of forward flexion of the thoracolumbar spine to 20 degrees due to pain.

4.  For the initial rating period from May 21, 2010, the Veteran's low back disability was not manifested by unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least six weeks.

5.  For the entire initial rating period under appeal, the Veteran's left knee patella tendinitis, patellofemoral syndrome with chronic anterior cruciate ligament tear, has not been manifested by compensable limitation of flexion or compensable limitation of extension of the left knee.

6.  For the entire initial rating period on appeal, the Veteran's left knee instability has more nearly approximated mild instability of the left knee to warrant a separate rating.

7.  For the entire initial rating period on appeal, the Veteran's left knee instability has not more nearly approximated moderate instability of the left knee.

8.  The Veteran filed an application to reopen service connection for a low back disability on March 31, 2008.  

9.  The Veteran filed an application to reopen service connection for a left knee disability on March 31, 2008.  


CONCLUSIONS OF LAW

1.  For the initial rating period prior to May 21, 2010, the criteria for a higher initial rating in excess of 20 percent for a low back disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 5243 (2011).

2.  With the resolution of doubt in the Veteran's favor, for the initial rating period from May 21, 2010, the criteria for a higher initial rating of 40 percent, but no greater, for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 5243 (2011).

3.  For the entire initial rating period under appeal, the criteria for an initial rating in excess of 10 percent for left knee patella tendinitis, patellofemoral syndrome with chronic anterior cruciate ligament tear, have not been met.  38 U.S.C.A. § 1155, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5020-5260, 5020-5261 (2011).

4.  With the resolution of doubt in the Veteran's favor, for the entire initial rating period under appeal, the criteria for a separate rating of 10 percent, but no greater than 10 percent, for left knee instability have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2011).

5.  The criteria for an earlier effective date, prior to March 31, 2008, for the grant of service connection for a low back disability have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(c), 3.400 (2011).

6.  The criteria for an earlier effective date, prior to March 31, 2008, for the grant of service connection for a left knee disability have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(c), 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, a VCAA notice letter sent in May 2008 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding the type of evidence necessary to establish a disability rating or effective date for the disabilities on appeal required by Dingess.  

Because this appeal arises from the Veteran's disagreement with the initial ratings and effective dates assigned following the grants of service connection for low back and left knee disabilities, no additional notice is required regarding these issues.  The Court and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (stating that there is no duty to provide VCAA notice upon receipt of a Notice of Disagreement (NOD)).

Moreover, regarding the Veteran's claims for earlier effective dates, the earliest possible effective dates permitted by the effective date regulations (date of receipt of the most recent application to reopen) have been granted, so that the granting of earlier effective dates is not legally possible.  In cases such as this, where a claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to meet the duty to assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law is dispositive, the claim must be denied due to a lack of legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (stating that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 
  
VA has acquired the Veteran's VA and private treatment records to assist with the claims.  In December 2008, June 2009, and May 2010, respectively, VA provided the Veteran with VA medical examinations to determine the natures and severities of the respective low back and left knee disabilities.  In the December 2008 VA medical examination report, the VA examiner indicated performing complete range of motion tests of both the low back and left knee.  In an April 2009 statement, the Veteran contended that the December 2008 VA medical examination should not be used as the basis for rating the Veteran's low back disability because the VA examiner only spent 45 minutes examining the Veteran.

In June 2009, VA provided the Veteran with a VA medical examination to determine the nature of a claimed sciatica disorder.  After reviewing the results of an electromyography (EMG) test, the June 2009 VA examiner concluded that the Veteran's low back disability was not productive of acute or chronic radiculopathy.  In an October 2009 statement, the Veteran stated that the June 2009 VA medical examination report was inadequate due to a "lack of trained operators for the test."  The Veteran stated that the individual performing the June 2009 EMG tests could not get a reading and "ended up jamming the tests all the way to the bone."  The Veteran asserted that the June 2009 EMG tests were not properly performed and the June 2009 VA medical examination was inadequate.  Based on these assertions, the Veteran requested another VA examination.

In May 2010, VA provided the Veteran with another VA examination to determine the severity of the low back and left knee disabilities, and to determine if the Veteran's low back disability was manifested by radiculopathy of the lower extremities.  In the May 2010 VA medical examination report, the VA examiner indicated providing full limitation of motion tests of both the low back and the left knee, neurological tests involving the low back disability, an additional EMG test, and stability testing regarding the left knee.  In a July 2010 addendum to the May 2010 VA medical examination report, the VA examiner explained how, while the Veteran exhibited radicular symptoms, such symptoms were not related to low back radiculopathy.  Specifically, the VA examiner indicated that, while the Veteran reported experiencing symptoms similar to those resulting from radiculopathy, the May 2010 EMG tests indicated that the Veteran did not have radiculopathy.

At the December 2011 Board personal hearing, the Veteran stated that the May 2010 VA medical examination report was also inadequate.  Specifically, the Veteran testified that the May 2010 VA examiner did not use a goniometer in testing the motion of the Veteran's back, did not perform repeat limitation of motion testing of the left knee, and spent only 10 minutes with the Veteran.  The Veteran also contended that the May 2010 VA examination report was inadequate because the range of motion results included in the report would not show the motion of his back after a day of exertion.  The Veteran stated that other treatment records in the claims file provided a better portrait of the true nature of his service-connected disabilities.   

The Board finds that the Veteran's statements indicating that the VA examinations provided during the pendency of this appeal were inadequate both lack credibility and are insufficient to overcome the presumption of regularity applying to government officials, such as VA examiners conducting compensation examinations.   See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence); Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992).  

The Court has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley, 2 Vet. App. at 308-09 (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 (1926)).  The presumption of regularity attaches to "all manner of VA processes and procedures."  See Woods v. Gober, 
14 Vet. App. 214, 220 (2000).  Thus, it follows that the presumption is applicable to the December 2008, June 2009, and May 2010 VA examiners' respective provisions of VA medical examinations.  Absent clear evidence to the contrary, VA is entitled to the presumption that the VA examiners properly performed limitation of motion, neurological, and, when provided, EMG testing in each of the respective VA medical examination reports.  In addition, the VA medical examiners are entitled to the presumption that the respective VA medical examinations provided were of sufficient length to provide findings allowing for the rating of the Veteran's respective service-connected disabilities.  

The Board notes that the respective December 2008, June 2009, and May 2010 VA medical examination reports were written by a medical doctor, neurologist, and a certified physician's assistant, respectively, who were each fully qualified to provide a medical examination.  See Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007) (holding that medical examinations may be conducted by licensed healthcare professionals competent to provide diagnoses, statements, or opinions).  The respective VA medical examination reports themselves contain no indication that any of the VA examiners performed an improper examination.  In each of the VA medical examination reports, the respective VA examiners indicated conducting thorough physical examinations.  In the December 2008 and May 2010 VA medical examination reports, the respective VA examiners included both range of motion and neurological tests.  In the June 2009 VA medical examination report, the VA examiner included thorough neurological test and EMG test results.  The Board also notes that the May 2010 VA medical examiner's report includes specific limitation of motion results as one would expect from a VA examiner who used a goniometer.  

In order to overcome the presumption of regularity and shift the burden to VA to explain the results of VA medical examination reports, a veteran must submit "clear evidence" indicating that a VA examiner erred in performing a VA medical examination.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary).  

Reviewing each of the Veteran's assertions, the Board notes that the Veteran claimed that the December 2008 VA medical examiner did not perform an adequate examination as he only met with the Veteran for a total of 45 minutes.  The Board notes that the December 2008 VA examiner's report is thorough and contains the required findings allowing for the rating of the Veteran's service-connected disabilities; therefore, the Veteran's complaints indicating that the December 2008 VA examiner did not spend an adequate amount of time performing the examination are not credible.  See Madden, 125 F.3d at 1481 (holding that the Board has the duty to assess the credibility and weight to be given to the evidence); Ashley at 308-09; Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his or her opinion); Butler, 244 F.3d at 1340 (stating that the presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary).  

Regarding the June 2009 VA medical examination report, the Veteran stated that the individual performing the June 2009 EMG examination did so in an incorrect manner and, therefore, the results of the June 2009 VA EMG examination were hopelessly flawed.  The Board notes that the June 2009 VA medical examination report contains no report of any difficulty in the performance of the EMG testing; moreover, the Board notes that further VA EMG testing, performed in May 2010, resulted in similar findings.  As stated above, the Board is entitled to presume the competence of a VA examiner in performing an EMG test.  Id.  As such, the Board finds that the Veteran has not presented clear evidence indicating that a VA examiner erred in performing the EMG testing noted in the June 2009 VA medical examination report.  See id.  

Finally, regarding the May 2010 VA medical examination report, the Veteran stated that the May 2010 VA examiner did not perform an adequate physical examination of the back and knees, and performed the examination in 10 minutes.  The Board notes that the May 2010 VA examiner's report is thorough, and contains the required and specific findings allowing for the rating of the Veteran's service-connected disabilities; therefore, the Veteran's complaints indicating that the May 2010 VA examiner did not perform an adequate physical examination and did not spend an adequate amount of time performing the examination are not credible.  See id.  
 
As the respective December 2008, June 2009, and May 2010 VA medical examination reports were written after reviews of the claims file, interviews with the Veteran, examinations of the Veteran, and contain findings regarding the severity of the Veteran's low back and left knee disabilities supported by clinical data, the Board finds that the December 2008, June 2009, and May 2010 VA medical examination reports are adequate for VA purposes.  Under these circumstances, there is no duty to provide an additional medical examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Regarding the December 2011 Board personal hearing, in Bryant v. Shinseki, 
23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the December 2011 Board personal hearing, the VLJ specifically noted the issues on appeal.  Then, having heard the Veteran's evidence, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Specifically, the VLJ asked for evidence that might be used to substantiate the Veteran's claims for higher initial ratings for the low back and left knee, and earlier effective dates for the low back and left knee disabilities.  The VLJ specifically queried the Veteran regarding the current extent of the Veteran's low back and left knee disabilities, to include limitation of motion, and asked the Veteran about any potentially outstanding VA treatment records.  Moreover, the VLJ asked about any evidence of instability in the left knee.  Finally, regarding earlier effective dates, the VLJ questioned the Veteran about any irregularities he experienced with VA procedure that might potentially affect his effective date claims.  Therefore, the VLJ substantially complied with the requirements of Bryant.

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claims under consideration.  Adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  The Board finds that the Veteran is competent to report the symptoms and impairments associated with his low back and left knee disabilities.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the severity of the Veteran's low back and left knee disabilities because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden at 1481.

The Board has considered all evidence of record as it bears on the questions of higher initial ratings and effective dates.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 
38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.



Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in these cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Disabilities of the spine usually are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243).  38 C.F.R. 
§ 4.71a.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with regard to the presence or non-presence of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  Note (1) to DC 5243 defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id.

The Board notes that the Veteran has reported radiculopathy of the left lower extremity.  Radiculopathy, if found to be a separate disability and if it is found to be due to the service-connected low back disability, would be rated under the criteria for paralysis of the sciatic nerve, found at 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2011).  Under these criteria, mild symptomatology of paralysis of the sciatic nerve warrants a 10 percent evaluation, moderate symptomatology warrants a 20 percent rating, moderately severe symptomatology warrants a 40 percent rating, and severe incomplete paralysis, with marked muscular atrophy, warrants a 60 percent rating.  38 C.F.R. § 4.124a. 

Degenerative or traumatic arthritis of the knee, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating; with the addition of occasional incapacitating exacerbations, a 20 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) and Diagnostic Code 5010 (traumatic arthritis). 

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of a leg (knee) flexion is rated zero percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of a leg (knee) is rated zero percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint.  VAOPGCPREC 09-04. 

A knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe. 
38 C.F.R. § 4.71a, Code 5257.  Limitation of motion and instability of the knee may be rated separately under Diagnostic Codes 5260 and 5257.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97.  When evaluating the symptoms under Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 regarding the effects of functional loss due to pain do not apply, as that diagnostic code is not based on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

Regardless of the criteria, when assigning a disability rating for an orthopedic disorder, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an orthopedic disorder must reflect functional limitation which is due to pain, as supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59. 

Initial Rating for Low Back Disability

For the entire initial rating period under appeal, the Veteran essentially contends that his low back disability warrants a higher initial rating than the 20 percent rating currently assigned under 38 C.F.R. § 4.97, Diagnostic Code 5237-5243.  Specifically, the Veteran reports that his low back disability is manifested by flexion limited to less than 30 degrees by low back pain.  

The Board notes that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Diagnostic Code 5237 is used to denote the rating criteria for lumbosacral strains.  In order to rate such disabilities under Diagnostic Code 5237, the Board utilizes the General Rating Formula for Diseases and Injuries of the Spine.  Diagnostic Code 5243 is used to denote the rating criteria used in the evaluation of IVDS.  38 C.F.R. § 4.71a.

Low Back Rating prior to May 21, 2010

Having reviewed the record of evidence, both lay and medical, the Board finds that, the Veteran's low back disability symptomatology and functional limitations did not more nearly approximate that required for a next higher 40 percent rating under Diagnostic Code 5237-5243 for the initial rating period prior to May 21, 2010.  For the initial rating period prior to May 21, 2010, the Veteran's low back disability was manifested by limitation of forward flexion of the thoracolumbar spine that more nearly approximated 60 degrees.  For the initial rating period prior to May 21, 2010, the Veteran's low back disability did not more nearly approximate limitation of forward flexion of the thoracolumbar spine to 30 degrees; unfavorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks, as required for a higher initial disability rating of 40 percent.  38 C.F.R. § 4.71a. 

In a June 2000 VA treatment record, the Veteran reported experiencing constant low back pain which worsened upon standing or walking for a period of time.  The Veteran stated that he had difficulty going to sleep due to the back pain, but that he was able to "block it out" most of the time.  The Veteran stated that his back was stiff most of the day, but also indicated that the symptomatology would occur in a random fashion.  The Veteran indicated that he always experienced stiffness of the back in the morning, but that the stiffness did not last for longer than one hour.  The Veteran reported flares of discomfort with pain lasting for several hours to days because he "moved wrong."  The Veteran stated that had had tingling in the buttocks, posterior thighs, and posterior legs extending down to the great toes bilaterally.  

Upon examination, the June 2000 VA examiner noted deep tendon reflexes 3+ (meaning brisk reflexes) and symmetric at the knees, ankles, and down going plantar reflexes bilaterally; negative straight leg raise bilaterally; strength at squat, heel walk, and toe walk at five out of five; and no atrophy or vesiculations in the thighs or calves.  The VA examiner diagnosed low back pain with radicular symptoms of a paresthesia-type description.  

In a January 2007 VA treatment record, the Veteran reported chronic low back pain that worsened with forward bending.  The Veteran indicated experiencing stiffness in the back, greater in the morning.  The Veteran reported occasional tingling into the buttocks and down the backs of the thighs radiating into the back of the calves and into his toes.  The Veteran stated that both lower extremities were affected, but that the left was more symptomatic.  The January 2007 VA examiner diagnosed chronic low back pain.  

In a November 2007 VA treatment record, the Veteran reported chronic and constant back pain, measuring a four on a scale of 10, manifested by throbbing and tingling sensations.  

In a May 2008 VA treatment record, the Veteran reported pain in the back and down the left lower extremity to the foot with constant numbness, worse either with bending or, occasionally, with twisting.  The May 2008 VA examiner's diagnosis was chronic low back pain and ongoing lower extremity radiculopathy.  

In a December 2008 VA medical examination report, the Veteran indicated experiencing pain across the low back on a regular basis of three or four on a scale of 10, with occasional flare-ups of pain to eight on a scale of 10.  The Veteran indicted that these flare-ups would last for three days and were so severe that the Veteran would feel completely incapacitated during that time.  Over the next one to two weeks after the onset of a flare-up, the Veteran indicated that the pain would lessen.  Over the previous 12 months, the Veteran indicated that he had experienced four flare-ups resulting in 12 incapacitating days.  He stated that he had a lumbar support brace that he used during flare-ups.  The Veteran also stated that he had pain radiating into the left buttock across the hamstrings into the left heel and toes, with similar symptoms on the right, but to a lesser degree.  The Veteran stated that he could not lean over for any significant time without experiencing a severe flare-up.  The Veteran stated that he could walk normally and did not need to use a cane or a crutch.  The Veteran stated that he currently used a TENS unit.  

Upon physical examination, the December 2008 VA examiner reported forward flexion of the thoracolumbar spine limited to 60 degrees, extension of 10 degrees, right and lateral flexion of 15 degrees, and bilateral rotation of 30 degrees.  The VA examiner indicated that the Veteran experienced increased pain upon repetitive testing times three, but did not experience any additional loss of forward flexion during such testing.  The VA examiner did not note any weakness, fatigability, or incoordination of the spine upon repetitive motion.  The VA examiner also noted five out of five motor strength in the bilateral lower extremities, but reported some decreased sensation along the lateral aspect of the left lower leg and ankle into the dorsal lateral aspect of the foot and heel; moreover, the VA examiner reported that the Veteran had no palpable reflexes at the patella tendon and Achilles tendon reflexes bilaterally of 1 (meaning present only with reinforcement).  Having reviewed an X-ray, the VA examiner diagnosed chronic low back strain with degenerative disc disease and radicular symptoms, status post lumbar laminectomy L5-S1.  

In a February 2009 statement, the Veteran indicated that he had degenerative disc disease that impinged on his sciatic nerve, causing pain and numbness in both his left and right legs, reducing the usefulness of the legs.  The Veteran characterized the symptomatology of his sciatic disorder as severe and stated that it caused a loss of motion in both the back and legs.  

In a June 2009 VA medical examination report, the Veteran reported experiencing radiation of sharp pain and tingling from the low back into the buttocks, thighs, and legs posteriorly, as well as over the lateral and dorsum of the feet into the big toe.  The Veteran stated that the radiating sensations would be exacerbated by most physical activities, particularly those involving bending forward or twisting the trunk.  The Veteran stated that he had undergone a L5/S1 laminectomy/discectomy previously that provided some immediate relief; however, the Veteran indicated that, a few months after the surgery, the symptoms worsened and had not abated since that time.  The Veteran indicated that he experienced constant tingling or numbness in one leg or the other, but stated that the symptomatology could switch to either leg at any time.  The Veteran denied any foot drop, overt weakness, or bowel/bladder problems.  

Upon physical examination, the June 2009 VA examiner noted strength in the lower extremities as being five out of five, and patellar reflexes at 1+ (meaning little movement or the lower end of normal).  After a review of an April 2009 MRI, the VA examiner diagnosed sciatica, pending the results of EMG testing.

In a June 2009 addendum to the June 2009 VA medical examination report, the June 2009 VA examiner indicated that a contemporaneous EMG test was normal, indicating no electrodiagnostic evidence of bilateral lumbosacral radiculopathy.  The VA examiner noted that the Veteran's lower extremity pain/paresthesias symptomatology was consistent with sciatica, but that there was no evidence of residual nerve root compression.  

Reviewing the evidence for the initial rating period prior to May 21, 2010, the only range of motion tests included in the claims file were those included in the December 2008 VA medical examination report.  In that report, the December 2008 VA medical examiner indicated that the Veteran experienced limitation of forward flexion of the thoracolumbar spine to 60 degrees.  The VA examiner further noted that, although repetitive motion would cause the Veteran greater pain, the Veteran did not experience any additional limitation of flexion upon repetitive motion.  Moreover, the record of evidence for the initial rating period prior to May 21, 2010 contains noted no findings of favorable ankylosis of the entire thoracolumbar spine.  This symptomatology and limitation of motion, including due to pain and other orthopedic factors, does not more nearly approximate the limitation of forward flexion to 30 degrees or unfavorable ankylosis of the entire thoracolumbar spine required for the next higher 40 percent rating under Diagnostic Code 5237 for this period.  38 C.F.R. § 4.71a.  

The Board has considered all evidence of record in this case, including lay evidence, and has not just relied on medical evidence in making its findings.  Reviewing the lay evidence specifically, in the December 2008 VA medical examination report, the Veteran stated that he experienced back pain upon flare-ups as an 8 on a scale of 10 and indicated that he experienced occasional incapacitating episodes lasting for three days at a time with four such flare-ups over the course of the past 12 months; yet, reviewing these statements and the others of record, the Board notes that the Veteran did not indicate that during the period prior to May 21, 2010 he experienced limitation of motion of the back approximating to 30 degrees or the equivalent of favorable ankylosis of the entire thoracolumbar spine upon flare-ups.  As such, for the period prior to May 21, 2010, neither the lay nor the medical evidence indicates functional loss of the thoracolumbar spine due to flare-ups, fatigability, incoordination, and pain on movement such as to approximate that more nearly the criteria for a next higher 40 percent rating under Diagnostic Code 5237.  See DeLuca, 8 Vet. App. at 206-7 (1995).

In addition, the record contains no evidence, lay or medical, indicating that the Veteran's low back disability caused symptomatology of such severity that he underwent bed rest of at least four weeks prescribed by a physician during any 12-month period prior to May 21, 2010; therefore, for the initial rating period prior to May 21, 2010, the Veteran's low back disability symptomatology did not more nearly approximate that required for a 40 percent rating under the Formula for Rating IVDS Based on Incapacitating Episodes under Diagnostic Code 5243.  38 C.F.R. § 4.71a.   

As will be noted below, the evidence demonstrated forward flexion limited to 20 degrees due to pain at a May 21, 2010 VA medical examination.  At the December 2011 Board personal hearing, the Veteran stated that the December 2008 VA examiner performed his tests on a single day when the Veteran's back was more functional than normal.  The Veteran stated that the individual treatment records gave a more accurate picture of his low back disability symptomatology and the May 2010 VA medical examiner's findings were more in keeping with the current nature of his low back disability.  

Although the Veteran is credible to give testimony about his back pain symptomatology in laymen's terms, in this instance, the Board finds that the Veteran's assertions of greater low back disorder symptomatology prior to May 21, 2010 are of less probative value than the findings contained in the December 2008 VA medical examination report.  See Madden at 1481.  The Board notes that the December 2008 VA medical examination report contains specific range of motion measurements that are of more value than the Veteran's general assertions made after the fact at the December 2011 Board personal hearing.  The Board finds no evidence of irregularity in the conduct of the December 2008 VA medical examination on the part of the December 2008 VA examiner, and no irregularity with the VA examiner's findings.  See Ashley at 308-09; see also Willis v. Derwinski, 1 Vet. App. 66 (1991) (holding that the findings of a physician are medical conclusions that the Board cannot ignore or disregard).  

In addition, the Board has reviewed the Veteran's treatment records for the initial rating period prior to May 21, 2010.  The Board notes the treatment records for the initial rating period prior to May 21, 2010 do not contain any report by the Veteran or an examiner indicating that the Veteran experienced forward flexion of the thoracolumbar spine more nearly approximating 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

The Board notes that the Veteran claimed to have experienced sciatica, radiculopathy, or another neurological disorder due to his low back disability during the initial rating period prior to May 21, 2010.  The record includes many reports of occasional pain and numbness radiating from the Veteran's low back into the lower extremities, especially on the left.  

Yet, the Board finds that for the initial rating period prior to May 21, 2010 the preponderance of the evidence weighs against a finding of diagnosed neurological disability to warrant a separate rating for such neurological disability as related to the low back disability.  When a veteran experiences radicular pain, unrelated to a neurological disorder, due to a service-connected low back disability rated under the General Rating Formula for Diseases and Injuries of the Spine, a separate rating for radicular pain is not warranted as the aforementioned formula contemplates ratings based on functional limitations of the lower back, "with or without symptoms such as pain (whether or not it radiates)."  38 C.F.R. § 4.71a. 

VA testing, specifically the June 2009 VA medical examination report and addendum explaining the results of an EMG test, indicated that the Veteran did not experience a diagnosed disability of radiculopathy, but, instead, only experienced radicular symptomatology.  Although the Veteran contended that the June 2009 EMG test was not performed properly and that the results were invalid, the Board finds no evidence of irregularity in the conducting of the June 2009 VA EMG test and no irregularity with the VA examiner's findings.  See Ashley at 308-09; see also Willis, 1 Vet. App. at 66.  Considering this evidence, the Board finds, for the initial rating period prior to May 21, 2010, the Veteran has not experienced radiculopathy of the lower extremities due to his low back disability; therefore, a grant of a separate rating for radiculopathy of the lower extremities due to a low back disability is precluded.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that in the absence of proof of present disability there can be no valid claim).

The Board has considered the Veteran's radicular pain and numbness in the lower extremities, as reported for the initial rating period prior to May 21, 2010; however, as the Veteran's radicular symptoms, in combination with the Veteran's low back disability symptoms, did not cause symptomatology more nearly approximating that required for the next 40 higher rating under either Diagnostic Code 5237 or 5243 for the initial rating period prior to May 21, 2010, the Board finds that the preponderance of the evidence weighs against the grant of a higher initial rating for the Veteran's low back disability during that period.  

For the reasons stated above, for the initial rating period prior to May 21, 2010, the Board finds that the preponderance of the evidence weighs against the grant of a rating in excess of 20 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5243, and against the grant of a separate rating for radiculopathy; therefore, the benefit of the doubt doctrine does not apply to this aspect of the appeal.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Low Back Rating from May 21, 2010

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period from May 21, 2010, the evidence is in equipoise as to whether the Veteran's low back disability has been manifested by forward flexion of the thoracolumbar spine that more nearly approximates limitation to 20 degrees, as required for a higher disability rating of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Code 5237).  38 C.F.R. § 4.71a.

In the May 2010 VA medical examination report, the Veteran reported experiencing constant pain in his low back that would keep him from falling asleep at times.  The Veteran described the pain as dull and aching in nature, with throbbing, sharp pain, resulting in painful spasms.  The Veteran stated that any repetitive bending, twisting, lifting, prolonged sitting greater than 45 to 60 minutes, or standing greater than 10 to 15 minutes would be aggravating.  The Veteran stated that he could not bend or lift, but then stated that he could lift to waist level.  The Veteran stated that walking on uneven surfaces, pushing, or pulling would aggravate his back.  The Veteran also reported experiencing pain radiating from the low back into the bilateral lower extremities, left greater than right.  The Veteran stated that he also experienced numbness of the legs and feet whenever he sat for a long period.  

In this case, in the May 2010 VA medical examination report, upon limitation of motion testing of the thoracolumbar spine, the VA examiner reported forward flexion limited to 70 degrees with pain beginning at 20 degrees.  The VA examiner noted no change upon repetitive testing.  The VA examiner opined that the Veteran would have mild to moderate weakness, fatigability, loss of coordination secondary to repetitive activity, and pain during flare-up episodes.  

Upon neurological examination, the May 2010 VA examiner reported grossly intact motor and sensory function, L3 through S1, with the Veteran being able to rock back on his heels, go up on his toes, and perform a partial squat.  The VA examiner noted mild dullness to sensation along the L4-L5 dermatome distribution of the left lower extremity.  The VA examiner reported that the Veteran experienced low back pain on straight leg raise tests bilaterally; however, the VA examiner noted that such pain symptomatology was not a definitive sign for sciatica.  The VA examiner reported that there was no opposite leg crossover or clonus, but there was a mild left-sided pelvic rock. 

Having reviewed the results of a May 2010 VA EMG test, specifically a bilateral lumbosacral screening, the May 2010 VA examiner noted that the VA EMG test results were normal.  The VA examiner's diagnosis was chronic low back strain with degenerative disc disease and radicular symptoms, status post laminectomy at L5-S1.  
 
In a July 2010 addendum to the May 2010 VA medical examination report, provided for clarification purposes, the May 2010 VA examiner stated that the  diagnosis of radicular symptoms included in the May 2010 VA medical examination report was based on both subjective complaints and the low back pain indicated on straight leg testing.  Even though the Veteran experienced radicular symptoms, the VA examiner noted that such symptoms were not definitive for sciatica or radiculopathy.  The VA examiner stated that radiculopathy, by definition, was the combination of radicular pain from the back, noted motor deficits, and sensory changes associated with a specific dermatome and myotome distribution.  The VA examiner reported that the evidence indicated that the Veteran did not have the component symptoms of radiculopathy and that the EMG testing indicated that the Veteran did not have radiculopathy.  In short, the VA examiner stated that radicular symptoms were not the same as radiculopathy.  A person could still experience radicular pain arising from either the soft tissue or referral from another joint without neurological involvement.  In conclusion, the VA examiner stated that the Veteran had radicular symptoms that were not neurological in origin. 

As noted above, in the May 2010 VA medical examination report, upon limitation of motion testing of the thoracolumbar spine, the May 2010 VA examiner reported forward flexion limited to 70 degrees with pain beginning at 20 degrees.  The Board finds this to be equivalent to limitation of flexion of the thoracolumbar spine to 20 degrees.  See VAOPGCPREC 9-98 (stating that painful motion is considered limited motion at the point that the pain actually sets in); see also 38 C.F.R. § 4.59; see DeLuca at 206-07 (finding that the Board should take into account pain on movement when rating a disability).  As the evidence demonstrates forward flexion of the thoracolumbar spine limited to 20 degrees at the time of the VA examination on May 21, 2010, resolving reasonable doubt in the Veteran's favor, the Board finds that, for the initial rating period from May 21, 2010, the Veteran's low back disability more nearly approximated 20 degrees in forward flexion as required for a 40 percent rating under Diagnostic Code 5237.  38 C.F.R. § 4.71a.  

The Board also finds that, for the initial rating period from May 21, 2010, the Veteran's low back disability was not manifested by symptomatology more nearly approximating the criteria for a rating in excess of 40 percent under Diagnostic Code 5237.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 50 percent rating is warranted where there is evidence of unfavorable ankylosis of the entire thoracolumbar spine.  Id.  For the initial rating period from May 21, 2010, the record contains no evidence, lay or medical, of unfavorable ankylosis of the thoracolumbar spine.  Moreover, the record contains no evidence indicating that the Veteran's low back disability caused symptomatology of such severity that he underwent bed rest of at least six weeks prescribed by a physician during any 12-month period from May 21, 2010.  For these reasons, the Board finds that, for the initial rating period from May 21, 2010, the Veteran's low back disability symptomatology has not more nearly approximated that required for a 60 percent rating under the Formula for Rating IVDS Based on Incapacitating Episodes, and has not manifested unfavorable ankylosis of the entire thoracolumbar spine as required for a 50 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  Id.  

The Board has considered the Veteran's reports of back pain and the limitations caused by his low back disability, including as it bears on the rating period from May 21, 2010.  As noted above, the grant of a 40 percent rating under Diagnostic Code 5243 is based on evidence of limitation of forward flexion of the back due to pain during the initial rating period from May 21, 2010.  See DeLuca at 206-07.  In granting the higher disability rating of 40 percent for the period from May 21, 2010, the Board has also considered the May 2010 VA examiner's opinion indicating the Veteran would have mild to moderate weakness, fatigability, loss of coordination secondary to repetitive activity, and pain during flare-up episodes.  As will be explained below, the Board has also considered the Veteran's reports of low back pain radiating into the lower extremities.  Yet, even with consideration of the Veteran's contentions of such additionally limiting factors and the May 2010 VA examiner's opinion, for the initial rating period from May 21, 2010, the evidence does not indicate that the Veteran experiences functional loss of the low back more nearly approximating unfavorable ankylosis of the entire thoracolumbar spine, which is the criteria for the next higher 50 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. §4.71a; DeLuca at 206-07.

The Board notes that the Veteran claimed to have experienced sciatica, radiculopathy, or another neurological disorder due to his low back disability during the initial rating period from May 21, 2010.  The record includes many reports during this period of occasional pain and numbness radiating from the Veteran's low back into the lower extremities, especially on the left.  Yet, the Board finds that the preponderance of the evidence weighs against the grant of a separate rating due to a neurological disorder related to the Veteran's low back disability during this period.  Specifically, the Board notes that VA testing, specifically the May 2010 VA medical examination report and July 2010 addendum explaining the results of an EMG test, indicated that the Veteran did not experience a diagnosed disability of radiculopathy, a neurological disorder, but, instead, only experienced radicular symptomatology.  

When a veteran experiences radicular pain, unrelated to a neurological disorder, due to a service-connected low back disability rated under the General Rating Formula for Diseases and Injuries of the Spine, a separate rating for radicular pain is not warranted as the aforementioned formula contemplates ratings based on functional limitations of the lower back whether or not the pain radiates.  38 C.F.R. § 4.71a.  The Board has considered the Veteran's radicular pain and numbness in the lower extremities, as reported for the initial rating period from May 21, 2010; however, as the Veteran's radicular symptoms, in combination with the low back disability symptoms, did not cause symptomatology or limitation of motion or function more nearly approximating that required for a next higher 50 rating under Diagnostic Code 5237 or a next higher 60 percent rating under Diagnostic Code 5243, for the initial rating period from May 21, 2010, the Board finds that the preponderance of the evidence weighs against the grant of a higher initial rating in excess of 40 percent for the Veteran's low back disability during the period from May 21, 2010.  Considering this evidence, the Board finds, for the initial rating period from May 21, 2010, a separate rating based on radiculopathy of the lower extremities due to his low back disability is not warranted.  Brammer, 3 Vet. App. at 225.

For the reasons stated above, with full consideration of the additional limitations of motion and function due to low back pain, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a rating of 40 percent, but no greater than 40 percent, for the low back disability under Diagnostic Code 5237 have been met for the initial rating period under appeal from May 21, 2010.  
38 C.F.R. § 4.71a.  As the preponderance of the evidence weighs against the grant of a higher initial rating in excess of 40 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5243, and the grant of a separate rating for radiculopathy under 
38 C.F.R. § 4.124a, Diagnostic Code 8620, the benefit of the doubt doctrine does not apply to those particular aspects of the appeal.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7. 

Initial Rating for Left Knee Disability (Patella Tendinitis,
Patellofemoral Syndrome with Chronic Cruciate Ligament Tear)

For the entire initial rating period under appeal, the Veteran essentially contends that his left knee disability, diagnosed as patella tendinitis, patellofemoral syndrome with chronic anterior cruciate ligament tear, warrants a higher initial rating than the 10 percent rating currently assigned under 38 C.F.R. § 4.97, Diagnostic Code 5020-5260.  Specifically, the Veteran reports that his left knee disability is manifested by intermittent pain with popping, catching, stiffness, and weakness.  

The Board again notes that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Diagnostic Code 5020 is used to denote the rating criteria for synovitis.  Synovitis is usually rated under the criteria for degenerative or traumatic arthritis of the knee, denoted at Diagnostic Code 5003.  Diagnostic Code 5260 is used to denote the rating criteria for limitation of flexion of the knee.  38 C.F.R. § 4.71a.

Based on the evidence of record, the Board finds that, for the entire initial rating period under appeal, an evaluation in excess of 10 percent for patella tendinitis, patellofemoral syndrome with chronic anterior cruciate ligament tear, of the left knee is not warranted.  38 C.F.R. § 4.71a.  With regard to the knee range of motion, for the initial rating period under appeal, the Board finds that, even with the consideration of additional limitation of motion and limitation of flexion under 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, there is no evidence of flexion of the left knee limited to 30 degrees as required for a higher disability rating of 20 percent under the criteria of Diagnostic Code 5260.  In the December 2008 VA medical examination report, the evidence demonstrated flexion of the left knee to 125 degrees, and, in the May 2010 VA medical examination report, the evidence demonstrated flexion to 118 degrees.  In the May 2010 VA medical examination report, the VA examiner noted that the Veteran experienced increased pain upon repetitive motion of the left knee, but that the Veteran did not exhibit any further limitation of flexion with repetitive motion.  Therefore, a higher initial rating in excess of 10 percent under Diagnostic Code 5260 is not warranted for the entire initial rating period. 

Moreover, for the entire initial rating period under appeal, the Board finds that the evidence does not more nearly approximate extension of the left knee limited to 15 degrees, as required for a 20 percent rating under the criteria of Diagnostic Code 5261.  In the December 2008 VA medical examination report, the evidence demonstrated extension of the left knee to zero degrees, and, in the May 2010 VA medical examination report, the evidence demonstrated extension to five degrees.  In the May 2010 VA medical examination report, the VA examiner noted that the Veteran experienced increased pain upon repetitive motion of the left knee, but did not exhibit any further limitation of extension with repetitive motion; therefore, a higher initial rating under Diagnostic Code 5261 is not warranted. 

Consideration has also been given to whether a higher initial rating is warranted under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, the evidence demonstrates no dislocated or removed semilunar cartilage of the knee, left knee ankylosis, impairment of the tibia or fibula, or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2011).  Accordingly, a higher initial rating in excess of the 10 percent rating assigned is not warranted for the left knee patella tendinitis, patellofemoral syndrome with chronic anterior cruciate ligament tear.

The Board has considered functional loss due to flare-ups, fatigability, incoordination, and pain on movement caused by the Veteran's left knee patella tendinitis, patellofemoral syndrome with chronic anterior cruciate ligament tear during the entire initial rating period.  See DeLuca at 206-07.  In the May 2010 VA medical examination report, the VA examiner stated that the Veteran would experience mild weakness, fatigability, and loss of coordination secondary to repetitive activity or painful flare-up episodes.  Yet, the Board notes that such mild loss of functioning upon flare-ups is already contemplated by the 10 percent rating assigned.  The 10 percent rating assigned for the entire initial rating period under Diagnostic Code 5003 contemplates mild limitation of motion due to pain, weakness, fatigability, or loss of coordination not otherwise compensable under Diagnostic Codes 5260 and 5261; therefore, a higher initial rating than 10 percent due to additional limitation of motion and limitation of flexion of the left knee is not warranted for any period.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.

For the reasons stated above, the Board finds that the preponderance of the evidence is against the appeal for a higher initial rating in excess of 10 percent for the Veteran's left knee patella tendinitis, patellofemoral syndrome with chronic anterior cruciate ligament tear, for the entire initial rating period.  Accordingly, the benefit of the doubt doctrine does not apply to this aspect of the appeal.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Separate Rating for Left Knee Instability

The Veteran also contends that he has experienced left knee disability symptomatology, manifested as left knee instability, during the entire initial rating period under appeal.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period under appeal, the evidence is in equipoise as to whether the Veteran has experienced instability of the left knee and, after a review of the evidence, the Board finds that the Veteran's instability of the left knee has been manifested by symptomatology that more nearly approximates mild subluxation or lateral instability as required for a separate rating of 10 percent under Diagnostic Code 5257.  38 C.F.R. § 4.71a; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that separate ratings may be assigned where the symptomatology is not duplicative or overlapping).  In the December 2008 VA medical examination report, the VA examiner found no instability with varus/valgus or posterior drawer testing; however, the VA examiner noted 2+ Lachman's instability, in keeping with the noted chronic anterior cruciate ligament tear.  In the May 2010 VA medical examination report, the VA examiner reported finding no ligamentous instability on varus/valgus or posterior drawer stress testing; however, the VA examiner noted 1+ laxity on anterior drawer and Lachman's examination.  

The Board notes that the May 2010 VA examiner stated that, despite the anterior drawer and Lachman's test results, the Veteran's left knee was not unstable but was normally aligned and he walked with a normal gait.  The Board also notes that the May 2010 Lachman's test results, resulting in findings of 1+ instability, were not as pronounced as they were in the December 2008 VA medical examination report, indicating 2+ instability.  As the internal instability did not reveal itself upon testing of gait, the Board finds that the evidence is in relative equipoise regarding whether a separate 10 percent rating is warranted for mild instability of the left knee under Diagnostic Code 5257.  38 C.F.R. § 4.71a; VAOPGCPREC 23-97 and 9-98.  Resolving all doubt in the Veteran's favor, the Board finds that for the entire rating period the instability findings more nearly approximate the criteria required for a separate 10 percent rating, denoting mild subluxation or lateral instability, under Diagnostic Code 5257.  38 C.F.R. § 4.71a. 

The Board also finds that, for the initial rating period under appeal, the Veteran's left knee instability was not manifested by symptomatology more nearly approximating the criteria for a separate rating in excess of 10 percent under Diagnostic Code 5257.  Under Diagnostic Code 5257, a next higher 20 percent rating is warranted for symptomatology more nearly approximating moderate subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.  As noted above, the Veteran's left knee shows signs of instability upon testing; yet, upon gait testing, both the December 2008 and the May 2010 VA examiners did not note any objective signs of instability of the knee.  In an April 2009 statement, the Veteran stated that he had instability of the knee; however, at the December 2011 Board personal hearing, the Veteran did not report any definite symptoms of instability, noting instead that his knee occasionally "popped" or became stiff.  Based on the lay evidence and the lack of any objective evidence indicating moderate instability of the left knee, the Board finds that, for the initial rating period under appeal, the Veteran's left knee instability was not manifested by symptomatology more nearly approximating the criteria for a separate rating in excess of 10 percent under Diagnostic Code 5257.  38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether referral for consideration of extraschedular evaluations is warranted for the Veteran's claims for higher initial ratings for low back and left knee disabilities.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (stating that related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Regarding the Veteran's service-connected low back disability, turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's low back disability is specifically contemplated by the schedular rating criteria (Diagnostic Codes 5237-5243, 38 C.F.R. § 4.71a), and no referral for extraschedular consideration is required.  The schedular rating criteria at Diagnostic Code 5237 and 5243 specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to flare-ups, fatigability, incoordination, and pain on movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  In this case, considering the lay and medical evidence, the Veteran's low back disability was manifested by limitation of motion of the thoracolumbar spine to 60 degrees during the initial rating period prior to May 21, 2010.  In addition, considering the lay and medical evidence, the Veteran's low back disability is manifested by pain, resulting in limitation of motion of the back to 20 degrees of forward flexion, for the initial rating period from May 21 2010.  The schedular rating criteria specifically allows for different ratings based on the severity of the limitations of motion of the low back.

Regarding the Veteran's service-connected left knee disability, turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left knee disability is specifically contemplated by the schedular rating criteria (Diagnostic Codes 5260-5020, 5257, 38 C.F.R. 
§ 4.71a), and no referral for extraschedular consideration is required.  The schedular rating criteria at Diagnostic Code 5260, 5020 and 5257 specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria of 5260 and 5020 specifically provide for ratings based on limitation of motion, including due to flare-ups, fatigability, incoordination, and pain on movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  In this case, considering the lay and medical evidence, for the entire initial rating period under appeal, the Veteran's left knee patella tendinitis, patellofemoral syndrome with chronic anterior cruciate ligament tear, has been manifested by pain, resulting in otherwise noncompensable limitation of motion of the left knee.  The schedular rating criteria specifically allows for different ratings based on the severity of the limitations of motion of the knee.  The schedular rating criteria of 5257 specifically provide for separate ratings based on severity of subluxation or lateral instability.  For the entire initial rating period, the Veteran's left knee instability symptomatology more nearly approximates mild subluxation or lateral instability of the left knee.  

As the schedular evaluations contemplate the Veteran's levels of disability and symptomatology of the left back and left knee disabilities, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1).  In the absence of evidence that the schedular rating criteria is inadequate to rate the symptoms of the Veteran's low back and left knee disabilities, the Board is not required to remand either the issue of a higher initial rating for a low back disability or a higher initial rating for a left knee disability to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell, 9 Vet. App. at 337; Shipwash, 8 Vet. App. at 227.

Earlier Effective Dates for Low Back and Left Knee Disabilities

In general, the effective date of an evaluation and award of pension, compensation, or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date for direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400(b)(2)(i).

More specifically, the effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii).  The effective date for a grant of direct service connection must be the date of receipt of claim, or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(i).  

In this case, the RO received the Veteran's original claims for service connection for low back and left knee disabilities on June 13, 2001.  In a March 2002 rating decision, the RO denied service connection for low back and left knee disabilities.  At that time, the Veteran provided an address at which he could be reached in Silverton, Oregon.  Of note, the March 2002 rating decision was returned to the RO as undeliverable.  

The Veteran did not attempt to contact the RO after the issuance of the March 2002 rating decision until March 28, 2008, when he filed the claims to reopen service connection from which this appeal arises.  In a May 2008 statement, the Veteran stated that he was homeless from 1999 to 2003, and could not receive any mail regarding the need to appear at a VA medical examination.  The Veteran also stated that he missed all deadlines regarding his 2001 claim.  At the December 2011 Board personal hearing, the Veteran testified that he became homeless a month after filing his June 2001 initial claims for benefits.  The Veteran stated that he ended up living in his vehicle without an address.  The Veteran stated that he was represented at the time of the March 2002 rating decision by the Oregon Department of Veterans Affairs and that his representative received notification for him while he was homeless.  

First, the Board notes that the dates reported for the Veteran's period of homelessness are contradictory.  In the May 2008 statement, the Veteran indicated that he became homeless in 1999 and that this period only lasted until 2003.  At the December 2011 Board personal hearing, the Veteran testified that he became homeless in July 2001.  The Board finds that the Veteran's contradictory statements undermine his credibility as a personal historian.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (noting that the Board may determine credibility, in part, based on the internal consistency of the Veteran's statements).  


More importantly, regardless of the date at which the Veteran became homeless, the Board notes that the Veteran could have taken steps to either withdraw, postpone, or continue his claims despite his situation.  First, the Veteran could have contacted the RO regarding his homelessness and asked that his claims be withdrawn or postponed.  As the Veteran's representative was receiving mail for the Veteran, the Board notes that the Veteran could have maintained communication with the RO through his representative.  The Veteran also could have contacted the RO during the one-year period after the issuance of the March 2002 rating decision to learn of the decision's existence and file a NOD.  As the Veteran did not file a NOD, the March 2002 rating decision, denying his initial claims for service connection for a low back and a left knee disability, became final in March 2003.  38 U.S.C.A. § 5107.  

The Veteran did not contact the RO until March 2008, six years after the issuance of the March 2002 rating decision.  The Veteran does not, in fact, contend that he was homeless until March 2008.  As the Veteran did not take any measures to pursue his June 2001 original claims for service connection for low back and left knee disorders, and did not, in fact, taken any measures to contact the RO until over six years later, the March 2002 rating decision denying his original claims for service connection became final.  See Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991) (noting that the duty to assist is not a one-way street and the veteran has to cooperate to protect his or her interests).  

Therefore, the earliest effective date allowed by law and regulation for the grants of service connection for low back and left knee disabilities is March 31, 2008, the date of filing of the Veteran's application to reopen service connection for a low back disability and a left knee disability, previously denied in the March 2002 rating 

decision.  For the reasons stated above, the Veteran's claims for effective dates, prior to March 31, 2008, for the grants of service connection for low back and left knee disabilities are denied.  38 C.F.R. § 3.400(b)(2)(i).


ORDER

For the initial rating period prior to May 21, 2010, a higher initial rating in excess of 20 percent for a low back disability is denied; for the initial rating period from May 21, 2010, a higher initial rating of 40 percent, but no greater, is granted.  

For the entire initial rating period under appeal, a rating in excess of 10 percent for left knee patella tendinitis and patellofemoral syndrome with chronic anterior cruciate ligament tear, is denied.  

For the entire initial rating period under appeal, a separate rating of 10 percent, but no greater than 10 percent, for left knee instability, is granted.

An earlier effective date, prior to March 31, 2008, for grant of service connection for a low back disability is denied.  

An earlier effective date, prior to March 31, 2008, for grant of service connection for a left knee disability is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


